Case 1:20-cv-00365-JDL Document 19 Filed 05/13/21 Page 1 of 2                      PageID #: 1442




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

JOHN M.,                                       )       Civil Action No. 1:20-00365-JDL
     Plaintiff,                                )
                                               )
v.                                             )
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
     Defendant.                                )

                                              ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the government’s request to

remand this action for further administrative proceedings by the Appeals Council:

       IT IS HEREBY ORDERED that this case be remanded to the Social Security

Administration for further administrative proceedings. Upon the remand of this case by this Court,

the Appeals Council will remand this case to an administrative law judge (“ALJ”) for submission

of new evidence, a de novo hearing, and a new decision. The ALJ will be instructed to obtain

supplemental vocational expert evidence, further consider the claimant’s need for a bariatric chair

and whether such a chair is prevalent in significant numbers in the jobs identified at Step 5, further

consider Mr. Meuse’s affidavit and opinion, offer the claimant the opportunity for a hearing, take

any further action needed to complete the administrative record, and issue a new decision.

       Therefore, this Court hereby reverses the Commissioner’s decision under sentence four of

42 U.S.C. § 405(g) with a remand of the cause to the Commissioner for further proceedings. See

Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). The Clerk

will enter a separate judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.



                                                   1
Case 1:20-cv-00365-JDL Document 19 Filed 05/13/21 Page 2 of 2   PageID #: 1443




     SO ORDERED.

     Dated: May 13, 2021

                                                 /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                     2
